   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 1 of 7



Jory C. Ruggiero, Esq.
Domenic A. Cossi, Esq.
WESTERN JUSTICE ASSOCIATES, PLLC
303 West Mendenhall Street, Suite 1
Bozeman, MT 59715
Ph: (406) 587-1900
Fax: (406) 587-1901
Email: jory@westernjusticelaw.com
      domenic@westernjusticelaw.com

Attorneys for Plaintiffs


                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                         BUTTE DIVISION

ADREAS ENTERPRISES, LLC,                          CV-21-07-BU-BMM-JTJ
                                        Cause No. __________________
d/b/a/ ANDREAS PETROLEUM,

              Plaintiff,
                                        COMPLAINT and REQUEST
       v.                              FOR DECLARATORY RELIEF

GENERAL STAR INDEMNITY
COMPANY and JOHN DOES 1-5,

              Defendants.



      Plaintiff Andreas Enterprises, LLC, d/b/a/ Andreas Petroleum, alleges

as follows in support of its claims against Defendant General Star Indemnity

Company.
   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 2 of 7



             I.     PARTIES, JURISDICTION AND VENUE

      1.     Plaintiff Andreas Enterprises, LLC, d/b/a/ Andreas Petroleum

(Andreas) is and at all times pertinent to this action, has been a business

organized under the laws of the State of Montana and with its principal place

of business in Gallatin County, Montana.

      2.     Defendant General Star Indemnity Company (GenStar) is a

company organized under the laws of the state of Connecticut and with its

principle place of business in Stamford Connecticut.

      3.     John Does 1-8 are other people or entities that may be liable to

Plaintiff for the damages sought in this Complaint.

      4.     This Court has jurisdiction over the subject matters and the

parties to this action. In addition, pursuant to its Service of Suit Clause,

GenStar has agreed to submit to this Court’s jurisdiction.

      5.     Venue properly lies in the United States District Court

for the District of Montana, Butte Division.



                     II.    GENERAL ALLEGATIONS

      6.     In April of 2020, Andreas Petroleum sought insurance for its

trucking business. Andreas regularly hauled petroleum in the area from

Bozeman, Montana south, including routes through Yellowstone National



Complaint and Request for Declaratory Relief                               Page 2
   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 3 of 7



Park to gas stations in the Park. Andreas sought six million dollars in

coverage for the potentially significant environmental liabilities associated

with hauling petroleum through Yellowstone.

      7.     Andreas obtained a base policy through Great West Casualty

Company (Great West), for the policy period April 27, 2020 to April 27,

2021. Andreas’ coverage through Great West provided one million dollars

in coverage for general liabilities, including petroleum spills and other

pollution potentially resulting from Andreas’ hauling of petroleum products.

      8.     The Great West policy includes a specific endorsement for

Motor Carrier Policies of Insurance for Public Liability under Sections 29

and 30 of the Motor Carrier Act of 1980 written on Form MCS—90 (the

“MCS—90 Endorsement”).

      9.     Andreas also obtained five million dollars in excess insurance

coverage for its petroleum hauling business from Defendant GenStar. When

it issued its excess liability policy to Andreas, GenStar knew that Andreas

needed additional liability coverage for its business hauling petroleum in the

area around Bozeman and Yellowstone. GenStar issued its excess liability

policy to Andreas’ address in Gallatin County.

      10.    GenStar’s excess liability policy contains no table of contents

or summary of important provisions. Instead, GenStar’s policy adopts and



Complaint and Request for Declaratory Relief                                Page 3
   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 4 of 7



incorporates most of the terms of the underlying Great West policy.

GenStar’s policy identifies the Great West Policy as the “controlling

underlying policy” and purports to provide five million dollars in liability

coverage “in excess of” the limits in the Great West Policy. The GenStar

policy covers exactly the same policy period as the Great West policy.

         11.   On August 27, 2020, an Andreas tractor trailer hauling gasoline

through Yellowstone National Park traveled too close to the right edge of a

road in the Hayden Valley. A pup trailer of gasoline being hauled by

Andreas flipped off the narrow shoulder and spilled approximately 3,122

gallons of gasoline off the west side of the highway near the Yellowstone

River.

         12.   Damages for the costs of environmental response, remediation

and other damages accruing to Yellowstone National Park, the Department

of the Interior, the Environmental Protection Agency and/or other entities far

exceed Great West’s policy limit. The amount in controversy in this case is

in excess of $75,000.

         13.   Andreas made timely claims under both of its policies with

Great West and GenStar. Great West acknowledged liability under its

policy and covered the claim. GenStar denied liability based on a single

policy provision and refused any coverage to Andreas in relation to the spill.



Complaint and Request for Declaratory Relief                             Page 4
   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 5 of 7



      14.    Gen Star provided Andreas a letter denying coverage on

October 23, 2020. To date, the only reason ever provided by GenStar for

refusing to cover the gasoline spill is that GenStar’s policy includes, at

approximately Page 19, an endorsement that excludes from coverage

damages related to pollution. This exclusion denying the precise coverage

that Andreas sought when he contracted with GenStar is not identified in any

table of contents or summary of important provisions.

      15.    Andreas had a reasonable expectation that his GenStar policy

would cover liabilities like this August 27, 2020 crash in Yellowstone

National Park. Andreas also had a reasonable expectation that his GenStar

policy would cover liabilities, like gasoline spills, associated with his

business trucking petroleum through national parks.

      16.    In the context of the two policies Andreas purchased to insure

his trucking business, any exclusion of coverage in the GenStar policy for

the damages arising from this crash is ambiguous.

      17.    GenStar’s continuing refusal to cover the damages from this

crash is harming Andreas.




Complaint and Request for Declaratory Relief                                 Page 5
   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 6 of 7



                        III.   CLAIMS FOR RELIEF

                    COUNT ONE
  (DECLARATORY JUDGMENT AND SUPPLEMENTAL RELIEF)

      18.    All allegations asserted in this Complaint are incorporated

herein by reference.

      19.    The Montana Property and Casualty Insurance Policy Language

Simplification Act requires that insurance policies, including the GenStar

policy, “must include a table of contents and notice section of important

provisions.” Mont. Code Ann. § 33–15–337(2).

      20.    The GenStar policy, includes no table of contents and no notice

section of important provisions.

      21.    GenStar’s policy is ambiguous and contrary to the reasonable

consumer expectations of Andreas.

      22.    GenStar’s refusal to acknowledge coverage and to tender

payment under its liability insurance policy with Andreas is causing

significant, continuing harm to Andreas.

      23.    Andreas is entitled to declaratory judgment pursuant to 28

U.S.C. § 2201, including an order that GenStar must cover the spill and

provide the resources necessary to clean up this gasoline spill in

Yellowstone National Park.




Complaint and Request for Declaratory Relief                               Page 6
   Case 2:21-cv-00007-BMM-JTJ Document 1 Filed 02/02/21 Page 7 of 7



      24.     Andreas is also entitled to supplemental relief pursuant to 28

U.S.C. § 2202, including pre-judgment interest, attorney fees, and costs.


                        IV.     PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      1.      Declaratory judgment reversing GenStar’s denial of coverage.

      2.      Supplemental relief pursuant to 28 U.S.C. § 2202;

      3.      Attorney fees and costs;

      4.      Such other and further relief as is deemed just and equitable by

this Court.



DATED this 2nd day of February, 2021.



                              WESTERN JUSTICE ASSOCIATES, PLLC



                              _/s/ Jory C. Ruggiero
                              JORY C. RUGGIERO, ESQ.
                              DOMENIC A. COSSI, ESQ.
                              303 W. Mendenhall, Suite 1
                              Bozeman, MT 59715
                              Attorney for Plaintiffs




Complaint and Request for Declaratory Relief                             Page 7
